Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 7, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148724                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 148724                                        Justices
  In re BROWN/MORRIS, Minors.                                      COA: 316761
                                                                   Wayne CC Family Division:
                                                                   12-510776-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 16, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 7, 2014
           p0304
                                                                              Clerk